In the information in this case John Goodwin and Eugene Augustus were jointly charged with stealing a Ford touring car. A severance was granted, and upon his separate trial appellant was found guilty and his punishment fixed at imprisonment in the penitentiary for the term of five years. He has appealed from the judgment rendered on the verdict, but there has been no appearance in his behalf on his appeal.
The errors assigned question the sufficiency of the information; the sufficiency of the evidence to support the verdict, and that appellant was prejudiced by misconduct of the court, the jury, and county attorney during the trial of the case.
A careful reading of the record has revealed nothing that supports or sustains the errors assigned, and convinces us that no error prejudicial to the substantial rights of the defendant was committed on the trial.
In cases of this kind we do not consider it the duty of this court, and it would subserve no useful purpose, to write an opinion specifically reviewing the errors assigned and our reasons for overruling them.
The information is sufficient, and the demurrer thereto was properly overruled. The testimony on the part of the *Page 164 
state, if credited, as it was, was amply sufficient to sustain the conviction.
As shown by the record, appellant has been accorded a fair and impartial trial. The judgment of the trial court is affirmed.
MATSON, P.J., and BESSEY, J., concur.